Sussex,Injunction, awarded upon petition, dissolved for want of prosecution- at the ensuing term.Petition for Injunction.—An injunction was awarded and issued on March 15, 1872. On September 19th, of the same year, being Friday of the September Term, on motion of Robinson, for the respondent, the injunction was dissolved for want of prosecution.By an act passed April 17, 1883, the practice of the Court of Chancery is materially changed, the system of monthly rules, familiar in other jurisdictions, having been introduced. The analogies' of that system would suggest the inference that, if the practice acted upon in this case were to be established de nova, a party obtaining an injunction upon petition would be required to file his bill on the first Monday of the succeeding month. That point, however, not being covered by the statute, it would, without doubt, require a rule of Court or a rule of practrce, to be established by judicial decision to change the practice here followed,